                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                  LONDON

CHAD WHITE,
     Petitioner,                                 Civil Action No. 6:19-209-KKC

v.                                                MEMORANDUM OPINION
                                                      AND ORDER

J.A. BARNHART, WARDEN,
     Respondent.


                                    *** *** *** ***

      Chad White is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without a lawyer, White filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1], which is now before the Court

on initial screening pursuant to 28 U.S.C. § 2243. See Alexander v. Northern Bureau

of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). For the reasons set forth below, the

Court will deny White’s petition.

      In 2017, a federal grand jury indicted White, charging him with (1) possession

with the intent to distribute marijuana; (2) using, carrying, and brandishing a

firearm during and in relation to a drug trafficking crime; and (3) being a felon in

possession of a firearm. See United States v. Chad White, No. 1:17-cr-251 at R. 1

(W.D. Mich. 2017). At the time, White was incarcerated at the Van Buren County

Jail in western Michigan and, therefore, the United States filed a petition for a writ

of habeas corpus ad prosequendum. See id. at R. 3. A United States Magistrate
Judge granted that petition, and White was transported to the custody of the United

States Marshal for the Western District of Michigan. See id.

      White’s federal criminal case moved forward and, eventually, he pled guilty to

using, carrying, and brandishing a firearm during and in relation to a drug trafficking

crime. See Rs. 42, 43. The United States District Court for the Western District of

Michigan then sentenced White to 84 months in prison. See R. 86. White appealed

his case to the United States Court of Appeals for the Sixth Circuit, but he later

voluntarily dismissed that appeal. See R. 106.

      White has now filed a § 2241 petition with this Court, and he indicates that he

is challenging the computation of his sentence.        [R. 1 at 1].   Although White’s

arguments are difficult to follow, he appears to be asserting three different claims.

First, White implies that the Bureau of Prisons (BOP) has miscalculated his release

date by failing to grant him credit for the time he spent in custody between November

3, 2017 and September 18, 2018. [See R. 1 at 5; R. 1-1 at 4]. Second, White suggests

that the Western District of Michigan’s sentence runs afoul of § 5G1.3(b) of the United

States Sentencing Guidelines. [See R. 1 at 5; R. 1-1 at 4]. Third, White argues that

his trial attorney provided him with ineffective assistance of counsel because the

lawyer did not adequately address what White calls “the jail credit question” and

“concurrency issue.” [R. 1-1 at 5]. Ultimately, White asks this Court to grant him “a

downward departure of [approx.] ten 10 months and ten (10) days to be adjusted to

said petitioner’s current federal sentence.” [R. 1 at 8].



                                           2
      The Court has fully reviewed White’s submission, but it will deny his petition

at this time. To be sure, a § 2241 petition is a vehicle for challenges to actions taken

by prison officials that affect the way the prisoner’s sentence is being carried out. See

Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). Thus, White’s first claim—

which implies that the BOP has miscalculated his release date—is one that he

generally could raise in a § 2241 petition. However, White makes it clear that he has

not yet taken steps to formally exhaust his administrative remedies within the BOP.

[R. 1-1 at 1-2]. While White claims that he “need not exhaust [his] administrative

remedies” because doing so would be “frivolous” [R. 1-1 at 2], he has not adequately

explained why that would be the case, and the United States Court of Appeals for the

Sixth Circuit has repeatedly made it clear that a prisoner must fully exhaust his

remedies within the BOP before he may seek habeas relief under § 2241. See, e.g.,

Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast Ohio

Correctional Center, 473 F.3d 229, 231-33 (6th Cir. 2006).             This exhaustion

requirement ensures that the agency has an opportunity to review its actions before

litigation is commenced. This preserves judicial resources as well as administrative

autonomy and ensures that a court reviewing the agency’s final action does so based

upon a complete record. See Noriega-Lopez v. Ashcroft, 335 F.3d 874, 881 (9th Cir.

2003); Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996). Since

White did not fully exhaust his administrative remedies within the BOP, his habeas

petition is premature.



                                           3
      Finally, White’s second and third claims—that the Western District of

Michigan’s sentence runs afoul of § 5G1.3(b) of the sentencing guidelines and White’s

trial attorney provided him with ineffective assistance of counsel—are simply not

proper in a § 2241 petition. Instead, these claims are only appropriate on direct

appeal and/or in a motion to vacate pursuant to 28 U.S.C. § 2255. See Corral v.

Barnhart, No. 6:18-cv-116-GFVT, 2018 WL 3615994, at *3 (E.D. Ky. 2018) (explaining

that claims of ordinary trial error must be pursued on direct appeal and/or in a § 2255

motion).

      Accordingly, it is hereby ORDERED as follows:

      1. White’s petition for a writ of habeas corpus pursuant to § 2241 [R. 1] is

           DENIED.

      2. This action is STRICKEN from the Court’s docket.

      3. The Court will enter a corresponding Judgment.

      Dated August 29, 2019




                                          4
